DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16th, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-10, and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 48 and 56 utilizes a negative limitation to state that the pump does not (is devoid) have a seal element disposed between the second collar and a radial inner surface of the casing side wall. However, there is no explicit description of this negative limitation in the originally filed specification. Applicant appears to be relying on the drawings. However, it’s not even known what surfaces are being referenced as the specification doesn’t even reference “a radial inner surface” of the casing side wall. The specification then does not explicitly recite the negative limitation, the limitations aren’t pointed at in the drawings, Applicant is relying on an absence of a seal in a particular location (a location not explicitly called out in the disclosure) to provide support for the negative limitation, and express negative limitations require express support or suggestion in the originally filed disclosure. The specification as filed does not suggest, nor expressly state, that this location is “devoid of a seal element”. As there is no express support or suggestion for the limitation, the claims are considered to contain new matter. See MPEP 2173.05(i).







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12-13, 49-50, and 56 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Slepoy (US 6431823).
Regarding claim 1, Slepoy discloses a centrifugal pump, comprising: an impeller (1); and a volute (see Figure 2, centrifugal pump casing forms a spiral) in which the impeller is disposed, the volute having an inlet (Figure 1, “intake”) for receiving fluid from an outside environment and an outlet (Figure 1, “discharge”) for discharging fluid impelled by the impeller out of the volute, the volute including a first collar (19) and a second collar (18) disposed within a casing thereof (Figure 3), the second collar having a distal end (near impeller side) and a proximal end (threaded cylinder part), the distal end being located closer to the impeller than the proximal end, the second collar including a plunger (3, 4) at the distal end, the plunger being arranged radially outward of the impeller (see Figure 3), and the first collar and the second collar being configured such that the second collar moves axially in response to rotation of the first collar (motor drives 19 to rotate, and threads 18 interact with 19 to cause the side plates 3, 4 to move in an axial direction), thereby changing a cross-sectional area of the volute by moving the plunger axially to adjust a flow of the fluid impelled by the impeller and out of the volute (see side plates/plunger that moves in the axial direction parallel to b2, changing the volume of the spiral casing; “Their position changes the outlet width of the impeller and simultaneously the chamber volume”).
Regarding claims 2-3 and 12, Slepoy discloses the centrifugal pump according to claim 1 above. Slepoy further discloses the first collar is an outer collar (19 is radially outward of 18), and wherein the outer collar and inner collar are threadably engaged (threads at interaction of 18 and 19) such that rotation of the outer collar causes the inner collar to move axially within the casing (see Figure 3). The plunger is configured to define an axial dimension of the adaptive volute (direction b2 is variable).
Regarding claim 49, Slepoy discloses a centrifugal pump, comprising: a casing having a casing side wall (2), a baseplate (bottom of 2), and a top plate (top of 2), the casing side wall, the baseplate and the top plate defining an interior cavity (Figure 1 as an example), and the interior cavity defining a volute therein; an impeller (1) disposed in the volute; a first collar (19) disposed in the interior cavity; and a second collar (18) disposed in the interior cavity, the second collar being movable within the interior cavity of the casing relative to the top plate of the casing (Figure 3), wherein the first collar and the second collar are configured such that the second collar moves axially in response to rotation of the first collar thereby changing a cross-sectional area of the volute to adjust a flow of fluid impelled by the impeller and out of the volute (18 moves in the axial direction, causing plates 3, 4 to move and change the volume of the volute), and wherein the casing seals off an entirety of the interior cavity from an outside environment at all positions of the second collar relative to the top plate (pump utilizes fluid, and the interior would be sealed off from the outside environment).
Regarding claims 50 and 56, Slepoy discloses the centrifugal pump according to claim 49 above. Slepoy further discloses the first collar is an outer collar (19 is radially outward of 18), and wherein the outer collar and inner collar are threadably engaged (threads at interaction of 18 and 19) such that rotation of the outer collar causes the inner collar to move axially within the casing (see Figure 3). The plunger is configured to define an axial dimension of the adaptive volute (direction b2 is variable). The pump is devoid of a seal element disposed between the second collar and a radial inner surface of the casing side wall (Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Slepoy (US 6431823) in view of Burgess (US 9759224).
Slepoy discloses the centrifugal pump according to claims 1 and 49 above. Slepoy further discloses wherein the second collar has a shape defined by an inner circumference and an outer circumference, the inner circumference of the second collar being substantially concentric with the shape of the impeller and the outer circumference of the second collar having a shape that is commensurate with a shape of an inner wall of the volute (the threadable collar 18 is described as cylindrical, with the inner diameter matching about where the impeller is, and the radially outer circumference/diameter is about the full volume of the volute).
Slepoy fails to teach the first collar is configured to rotate about a longitudinal axis of the pump, the longitudinal axis of the pump extending substantially centrally through the inlet of the volute and an impeller shaft of the impeller, and the second collar is configured to translate axially along the longitudinal axis of the pump. Slepoy further fails to teach the first collar has a shape defined by an inner circumference and an outer circumference, the shape of the first collar being substantially concentric with a shape of the impeller.
Slepoy further discloses “Particularly, by application of an electrodrive for moving the sideplates which are mounted on a pair of driving shafts, the said shafts can move together in a synchronized motion by using a toothed gear belt, gear chain or other type of gearing, being rotated by the electric motor” (Col. 3, Lines 55-59). The second collar/plunger moves in a direction parallel to the longitudinal axis of the impeller and the shaft thereof. Burgess teaches a centrifugal pump apparatus with a first and second collar, the second collar being positioned such that it moves in the axial direction in response to the first collar (wormwheel 330 rotates 324, which is threadably engaged with 322 which moves in the axial direction, pushing the plunger 289 axially inward). The rotation of the first collar is configured to rotate about a longitudinal axis of the pump, the longitudinal axis of the pump extending substantially centrally through the inlet of the volute and an impeller shaft of the impeller, and the second collar is configured to translate axially along longitudinal axis of the pump.
Because Slepoy discloses the utilization of a motor and gear ring interaction whereby the gear rotated by the motor rotates the inner ring that is then moved in an axial direction, and because Slepoy further discloses that an alterative to bevel gearing could be a gear chain or other type of annular gearing so that there is synchronized movement, and because Burgess teaches the utilization of a wormwheel and annular collars that are concentric with the impeller, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal pump of Slepoy such that the first collar (19) is configured as an annular collar which threadably interacts with the second collar (18) as taught by Burgess for the purposes of moving the components together in a synchronized motion. 
Claims 10 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Slepoy (US 6431823) in view of Burgess (US 9759224), and further in view of Buse (US 20130287558).
Slepoy in view of Burgess teaches the centrifugal pump according to claims 9 and 52 above.
Slepoy fails to teach the outer circumference of the second collar is a logarithmic spiral that substantially matches the expanding shape of the inner wall of the volute.
Buse teaches the centrifugal pump basically consists of a rotating impeller within a volute as shown in FIG. 1. The majority of the volutes are designed like a logarithmic spiral as shown in FIG. 1a. The shape of the impeller and volute depends on the combination of desired flow, pressure and speed.
Since Slepoy discloses a centrifugal volute with a collar circumference that matches with the shape of the volute, and because Buse teaches that centrifugal pumps are typically designed as logarithmic spirals and that the shape therein depends on the combination of desired flow, pressure, and speed, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second collar of Slepoy such that it has the shape of a logarithmic spiral as taught by Buse for the purposes of optimizing the efficiency through shaping the volute at a desired pressure/speed/flow.
	Claims 13-14 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Slepoy (US 6431823) in view of Kang (EP 2626573) and Sun (US 20130064682).
	Slepoy discloses the centrifugal pump according to claims 12 and 49 above.
Slepoy fails to explicitly teach which parameters are utilized for controlling the pump, and therefore fails to teach a controller configured to command selective movement of the first collar based on one or more parameters, the one or more parameters comprise at least one of a desired fluid flow rate for the fluid discharged from the volute, a desired fluid volume for the fluid discharged from the volute, a pressure of the fluid received via the inlet, a pressure change between the inlet and the outlet of the pump, a meridional distribution of static pressure in the volute, power consumed by the pump, a pump motor voltage, a pump motor current, impeller shaft torque, or impeller shaft speed.
Slepoy further discloses a controller (10) configured to command selective movement of the first collar based on one or more parameters (control system 10 is configured to move/direct the actuation of the collar). Kang teaches a centrifugal pump, comprising: an impeller (120, 122, 124); and a volute (115)  in which the impeller is disposed, the volute having an inlet (111)  for receiving fluid from an outside environment and an outlet (112) for discharging fluid impelled by the impeller out of the volute, the volute including a first collar (160) and a second collar (130) disposed within a casing (Figure 2) thereof, the second collar having a distal end and a proximal end, the distal end being located closer to the impeller than the proximal end, the second collar including a plunger (Figure 4; 130 moves axially) at the distal end, and the first collar and the second collar being configured such that the second collar moves axially in response to rotation of the first collar (Figure 4), thereby changing a cross-sectional area of the volute by moving the plunger axially to adjust a flow of the fluid impelled by the impeller and out of the volute (see Figures 2-5). Kang further teaches that the actuator is controlled by an algorithm (Paragraph 57). The changing of the collar to affect the volume of fluid is on a desired amount of fluid through the preset algorithm (“The variable diffuser 130 moves up/down in the case 110 to regulate the opening of the flow passage P. That is, as the variable diffuser 130 moves up on the refrigerant flow passage P, the opening of the flow passage P is reduced, or as the variable diffuser 130 moves down on the refrigerant flow passage P, the opening of the flow passage P is increased.”). Sun teaches an analogous centrifugal pump which controls the volume of the throat with a variable geometry member (48) which is adjusted based on the controller (32). Sun further teaches “a variable geometry member 48 is provided downstream from the outlet end 44 to regulate the flow and pressure across the impeller 18” and “The controller 32 communicates with multiple sensors (not shown) to monitor and maintain the compressor operating conditions.”
Because the actuation of the plunger in Slepoy is controlled by a control system, and because Kang teaches an actuator that operates with a predetermined algorithm to control the flow of fluid through the volute, and because Sun teaches an analogous actuator system for a centrifugal pump that is controlled with a controller that is communicating with multiple sensors to monitor and maintain compressor operating conditions, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal pump of Slepoy such that a controller configured to command selective movement of the first collar based on one or more parameters, the one or more parameters comprise at least one of a desired fluid flow rate for the fluid discharged from the volute, a desired fluid volume for the fluid discharged from the volute, a pressure of the fluid received via the inlet, a pressure change between the inlet and the outlet of the pump, a meridional distribution of static pressure in the volute, power consumed by the pump, a pump motor voltage, a pump motor current, impeller shaft torque, or impeller shaft speed as taught by Sun for the purposes of selectively adjusting the collar as the conditions of the pump change, thereby improving overall efficiency. 
Allowable Subject Matter
Claims 41-47 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest art of record is Slepoy (US 6431823) and Burgess (US 9759224). 
Slepoy discloses a centrifugal pump, comprising: an impeller (1); and a volute (see Figure 2, centrifugal pump casing forms a spiral) in which the impeller is disposed, the volute having an inlet (Figure 1, “intake”) for receiving fluid from an outside environment and an outlet (Figure 1, “discharge”) for discharging fluid impelled by the impeller out of the volute, the volute including a first collar (19) and a second collar (18) disposed within a casing thereof (Figure 3), the second collar having a distal end (near impeller side) and a proximal end (threaded cylinder part), the distal end being located closer to the impeller than the proximal end, the second collar including a plunger (3, 4) at the distal end, the plunger being arranged radially outward of the impeller (see Figure 3), and the first collar and the second collar being configured such that the second collar moves axially in response to rotation of the first collar (motor drives 19 to rotate, and threads 18 interact with 19 to cause the side plates 3, 4 to move in an axial direction), thereby changing a cross-sectional area of the volute by moving the plunger axially to adjust a flow of the fluid impelled by the impeller and out of the volute (see side plates/plunger that moves in the axial direction parallel to b2, changing the volume of the spiral casing; “Their position changes the outlet width of the impeller and simultaneously the chamber volume”).
 Burgess teaches a centrifugal pump apparatus with a first and second collar, the second collar being positioned such that it moves in the axial direction in response to the first collar (wormwheel 330 rotates 324, which is threadably engaged with 322 which moves in the axial direction, pushing the plunger 289 axially inward). The rotation of the first collar is configured to rotate about a longitudinal axis of the pump, the longitudinal axis of the pump extending substantially centrally through the inlet of the volute and an impeller shaft of the impeller, and the second collar is configured to translate axially along longitudinal axis of the pump.
However, the references fail to teach or make obvious the same specific orientations of the pump casing, top plate, plunger, and the respective collars as they are instantly claimed within claim 41. Claims 42-47 are allowed by virtue of their dependence.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745